UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6308



JERRY JACKSON,

                                            Plaintiff - Appellant,

          versus

J. V. SMITH, Warden; J. SERRANO, MD; L.
ROGERS, I.C.C.I.D.P.; K. WALKER, PA; A. SAHA,
PA; H. WATTS, Board of Appeals; JOHN L.
LAMANNA, Warden; LOUISA FUERTES-ROSARIO; FNU
SERO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:04-cv-02190-GRA)


Submitted:   June 16, 2006                 Decided:   June 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jerry Jackson, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry     Jackson,   a    federal   inmate,       appeals     from   the

district    court’s     order    adopting     the   recommendation         of    the

magistrate judge and denying relief in Jackson’s Bivens1 action.

Although we express no opinion regarding the merits of Jackson’s

suit, we remand for further proceedings.

            The magistrate judge’s recommendation was entered on

January 10, 2006.       Within the time period for filing objections,

Jackson filed a motion for an extension of time in which to file

objections. We find no abuse of discretion in the district court’s

denial of Jackson’s motion.          Fed. R. Civ. P. 6(b); see Carefirst of
Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396

(4th Cir. 2003) (holding that this court reviews for abuse of

discretion a district court’s denial of Rule 6(b) motion for

extension of time).

            Timely objections were due by January 30.2              The district

court adopted the magistrate judge’s recommendation and granted

summary    judgment    in   favor    of   Defendants     on    February    2.     On
February 6, Jackson submitted undated objections to the magistrate

judge’s report and recommendation, bearing a certificate of service

of January 27, and postmarked January 31.                 The district court

denied the objections, finding that they were untimely and moot.

     1
      Bivens v. Six Unknown Named               Agents    of    Fed.    Bureau    of
Narcotics, 403 U.S. 388 (1971).
     2
      In its order denying Jackson’s motion for an extension of
time to file objections to the magistrate judge’s report and
recommendation, the district court erroneously stated that the
objections were due on January 27.

                                      - 2 -
          Under   Houston   v.   Lack,   487   U.S.   266,   276   (1988),

Jackson’s objections were deemed filed when they were handed to

prison officials for mailing.       It is unclear from the record

whether Jackson’s objections were filed prior to the expiration of

the objection period.

          Accordingly, we remand for a determination of the date

Jackson filed his objections.     The case will then be returned to

this court for further proceedings. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                  VACATED AND REMANDED




                                 - 3 -